Title: To Alexander Hamilton from James McHenry, 2 June 1800
From: McHenry, James
To: Hamilton, Alexander


From James McHenry
(Confidential) Philadelphia 2 June 1800 My dear Sir.
I placed Mr. Stoddert (who acts as Secretary of war under a temporary commission) this morning about 11 o’clock in the chair I have usually occupied; I then formally laid upon his head eight volumes of the “code militaire” by Briquet with Caesars commentaries in French; kept them upon it ’till he was nearly stupified, when I pronounced him duly installed and as well qualified to discharge the duties of Secretary of War as the President.
Return me the enclosed papers—without taking a copy of any part thereof; the original was dispatched yesterday to the old man. What feelings it will excite, or how he will treat the subject I shall not anticipate. Return me also the copies of letters sent you some time since relative to Col. Smith and Tousard under cover to the Secry. of War, directed to me in my private capacity.
I do not think I shall be able to leave this City for Baltimore before the middle of the month.
I am dear Hamilton   Your sincere friend
Major General Hamilton.

